





CHANGE IN CONTROL SEVERANCE AGREEMENT


This Change in Control Severance Agreement (“Agreement”) is made by and between
DTS, Inc., a Delaware corporation (the “Company”), and Geir Skaaden
(“Executive”), effective as of December 19, 2016 (such date, the “Effective
Date”). For purposes of this Agreement (other than Section 1(c) below), the
“Company” shall mean the Company and its subsidiaries.
The parties agree as follows:
1.    Definitions. For purposes of this Agreement, the following terms shall
have the following meanings:
(a)    “Board” shall mean the Board of Directors of Parent.
(b)    “Cause” shall mean any of the following: (i) Executive’s gross negligence
or willful misconduct in the performance of his or her duties to the Company and
its affiliates; (ii) Executive’s willful and habitual neglect of or failure to
perform Executive’s duties of consulting or employment (which neglect or failure
is not caused by Executive’s illness or mental or physical disability), which
neglect or failure is not cured within thirty (30) days after written notice
thereof is received by Executive (it being agreed that a failure of the Company
and its affiliates to meet performance objectives shall not, alone, constitute a
failure by Executive to perform his duties); (iii) Executive’s commission of any
material act of fraud, dishonesty or financial or accounting impropriety with
respect to the Company and its affiliates which results in a personal benefit to
the Executive; (iv) Executive’s failure to cooperate with the Company and its
affiliates in any investigation or formal proceeding initiated by a governmental
authority or otherwise approved by the Board or the Audit Committee of the Board
(which failure is not caused by Executive’s illness or mental or physical
disability), which failure is not cured within thirty (30) days after written
notice thereof is received by Executive; (v) Executive’s conviction of or plea
of guilty or nolo contendere to felony criminal conduct (other than moving
vehicle violations); (vi) Executive’s material violation of the Company’s
Confidentiality and Proprietary Rights Agreement (as defined below) or similar
agreement that Executive has entered into with the Company; or (vii) Executive’s
material breach of any obligation or duty under this Agreement or material
violation of any written employment or other Company policies that have
previously been furnished to Executive, which breach or violation is not cured
within thirty (30) days after written notice thereof is received by Executive,
if such breach or violation is capable of being cured.
(c)    “Change in Control” shall mean and include each of the following:
(i)    A transaction or series of transactions (other than an offering of
Parent’s common stock to the general public through a registration statement
filed with the Securities and Exchange Commission) whereby any “person” or
related “group” of “persons” (as such terms are used in Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”)) (other than Parent, any of its subsidiaries, an employee benefit plan
maintained by Parent or any of its subsidiaries or a “person” that, prior to
such transaction, directly or indirectly controls, is controlled by, or is under
common control with, Parent) directly or indirectly acquires beneficial
ownership (within the meaning of Rule 13d-3 under the Exchange Act) of
securities of Parent possessing more than fifty percent (50%) of the total
combined voting power of Parent’s securities outstanding immediately after such
acquisition; or
(ii)    The consummation by Parent (whether directly involving Parent or
indirectly involving Parent through one or more intermediaries) of (x) a merger,
consolidation, reorganization, or business combination or (y) a sale or other
disposition of all or substantially all of Parent’s assets in any single
transaction or series of related transactions or (z) the acquisition of assets
or stock of another entity, in each case other than a transaction:






US-DOCS\75068345.1

--------------------------------------------------------------------------------





(A)    Which results in Parent’s voting securities outstanding immediately
before the transaction continuing to represent (either by remaining outstanding
or by being converted into voting securities of Parent or the person that, as a
result of the transaction, controls, directly or indirectly, Parent or owns,
directly or indirectly, all or substantially all of the Company’s assets or
otherwise succeeds to the business of Parent (Parent or such person, the
“Successor Entity”)) directly or indirectly, at least a majority of the combined
voting power of the Successor Entity’s outstanding voting securities immediately
after the transaction, and
(B)    After which no person or group beneficially owns voting securities
representing fifty percent (50%) or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this Section 1(c)(ii)(B) as beneficially owning fifty percent
(50%) or more of combined voting power of the Successor Entity solely as a
result of the voting power held in Parent prior to the consummation of the
transaction.
The Board shall have full and final authority, which shall be exercised in its
discretion, to determine conclusively whether a Change in Control of Parent has
occurred pursuant to the above definition, and the date of the occurrence of
such Change in Control and any incidental matters relating thereto. The Parties
agree that the acquisition of the Company by Parent consummated on the Effective
Date shall not constitute a Change in Control for purposes of this Agreement.


Notwithstanding the foregoing, to the extent required by Section 409A of the
Code, if a Change in Control would give rise to a payment or benefit event with
respect to any payment or benefit hereunder that constitutes “nonqualified
deferred compensation,” the transaction or event constituting the Change in
Control must also constitute a “change in control event” (as defined in Treasury
Regulation §1.409A-3(i)(5)) in order to give rise to the payment or benefit, to
the extent required by Section 409A of the Code.


(d)    “Code” means the Internal Revenue Code of 1986, as amended, and the
Treasury Regulations and other interpretive guidance thereunder.


(e)    “Good Reason” shall mean the occurrence of any of the following events or
conditions without Executive’s written consent:


(i)    a material diminution in Executive’s authority, duties or
responsibilities;
(ii)    a material diminution in Executive’s base compensation or target annual
bonus opportunity, unless such reduction is imposed across-the-board to senior
management of the Company (and Executive and the Company agree that without
limiting any argument that a lesser diminution is material, any diminution of
ten percent (10%) or more measured against Executive’s base compensation and
target bonus opportunity as in effect on the Effective Date shall be deemed
material for purposes of this clause (ii));;
(iii)    a material change in the geographic location at which Executive must
perform his or her duties (and the Company and Executive acknowledge and agree
that a change in the geographic location at which Executive must perform his or
her duties by more than forty-five (45) miles shall constitute a material change
for purposes of this Agreement); or
(iv)    any other action or inaction that constitutes a material breach by the
Company or any successor or affiliate of its obligations to Executive under this
Agreement.




2




US-DOCS\75068345.1

--------------------------------------------------------------------------------





Executive must provide written notice to the Company of the occurrence of any of
the foregoing events or conditions without Executive’s written consent within
ninety (90) days of Executive learning of the occurrence of such event. The
Company or any successor or affiliate shall have a period of thirty (30) days to
cure such event or condition after receipt of written notice of such event from
Executive. Any voluntary Separation from Service for “Good Reason” following
such thirty (30) day cure period must occur no later than the date that is six
(6) months following the occurrence of one of the foregoing events or conditions
without Executive’s written consent.


(f)    “Parent” means Tessera Holding Corporation, a Delaware corporation.


(g)    “Performance Awards” means any Stock Awards granted to Executive
providing for vesting based upon the Executive’s or the Company’s performance.


(h)    “Permanent Disability” means Executive’s inability to perform the
essential functions of his or her position, with or without reasonable
accommodation, for a period of at least one hundred twenty (120) consecutive
days because of a physical or mental impairment.


                   (i)     “Separation from Service” means a “separation from
service” within the meaning of Section 409A of the Code.


(j)    “Stock Awards” means all stock options, restricted stock units and such
other equity-based awards granted pursuant to the Company’s equity award plans
or agreements.


2.    Term.


(a)    The term of this Agreement (the “Term”) shall continue until the earlier
of (i) the second anniversary of the Effective Date, or (ii) the date on which
all payments or benefits required to be made or provided hereunder have been
made or provided in their entirety, except to the extent the Term is
automatically extended pursuant to Section 2(b).


(b)    Notwithstanding the provisions of Section 2(a), the then-effective Term
shall automatically be extended in the event that the Term would otherwise
expire during the period commencing upon the first public announcement of a
definitive agreement that would result in a Change in Control (even though still
subject to approval of the Company’s stockholders and other conditions and
contingencies) and ending on the date that is eighteen (18) months following the
occurrence of such Change in Control. Such extension shall be upon the terms and
conditions of this Agreement as then in effect, provided that such extension of
the Term of this Agreement shall expire upon the first to occur of the first
public announcement of the termination of such definitive agreement or the date
that is eighteen (18) months following the occurrence of such Change in Control.


                  (c)     Notwithstanding the provisions of Sections 2(a) and
(b), the obligation of the Company to make payments or provide benefits pursuant
to this Agreement to which Executive has acquired a right in accordance with the
applicable provisions of this Agreement prior to the expiration of the Term
shall survive the termination of this Agreement until such payments and benefits
have been provided in full.


3.    Severance.


(a)    If Executive has a Separation from Service as a result of Executive’s
discharge by the Company without Cause or by reason of Executive’s resignation
for Good Reason, in either case within sixty (60) days prior to a Change in
Control or within eighteen (18) months following a Change in Control, Executive
shall be entitled to receive, in lieu of any severance benefits to which
Executive may otherwise


3




US-DOCS\75068345.1

--------------------------------------------------------------------------------





be entitled under any severance plan or program of the Company, the benefits
provided below, which, with respect to clause (ii), will be payable in a lump
sum on the day that is sixty (60) days following the date of Executive’s
Separation from Service:


(i)    The Company shall pay to Executive his or her fully earned but unpaid
base salary, when due, through the date of Executive’s Separation from Service
at the rate then in effect, reimbursement of business expenses incurred prior to
the date of Executive’s Separation from Service and properly submitted in
accordance with Company policy, plus all other benefits, if any, under any
Company group retirement plan, nonqualified deferred compensation plan, equity
award plan or agreement (other than any such plan or agreement pertaining to
Stock Awards whose treatment is prescribed by Section 3(a)(iv) below), health
benefits plan or other Company group benefit plan to which Executive may be
entitled pursuant to the terms of such plans or agreements at the time of
Executive’s Separation from Service (the “Accrued Obligations”);


(ii)    Subject to Section 3(c) and Executive’s continued compliance with
Section 4, Executive shall be entitled to receive severance pay in an amount
equal to one hundred percent (100%) multiplied by the sum of (x) Executive’s
annual base salary as in effect immediately prior to the date of Executive’s
Separation from Service, plus (y) Executive’s target annual bonus for the
calendar year in which Executive’s Separation from Service occurs;


(iii)     Subject to Section 3(c) and Executive’s continued compliance with
Section 4, for the period beginning on the date of Executive’s Separation from
Service and ending on the date which is twelve (12) full months following the
date of Executive’s Separation from Service (or, if earlier, the date on which
the applicable continuation period under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”) expires) (the “COBRA Coverage
Period”), the Company shall continue to provide Executive and his or her
eligible dependents who were covered under the Company’s health insurance plans
as of the date of Executive’s Separation from Service with health (including
medical and dental) insurance benefits substantially similar to those provided
to Executive and his or her dependents immediately prior to the date of such
Separation from Service. If any of the Company’s health benefits are self-funded
as of the date of Executive’s Separation from Service, or if the Company cannot
provide the foregoing benefits in a manner that is exempt from or otherwise
compliant with applicable law or the provision of such benefits may result in
the Company incurring penalties under applicable law (including, without
limitation, Section 409A of the Code and Section 2716 of the Public Health
Service Act), instead of providing continued health insurance benefits as set
forth above, the Company shall instead pay to Executive an amount equal to the
monthly premium payment for Executive and his or her eligible dependents who
were covered under the Company’s health plans as of the date of Executive’s
Separation from Service (calculated by reference to the premium as of the date
of Separation from Service) as currently taxable compensation in substantially
equal monthly installments over the COBRA Coverage Period (or the remaining
portion thereof);
(iv)    Subject to Section 3(c) and Executive’s continued compliance with
Section 4, the vesting and/or exercisability of each of Executive’s outstanding
Stock Awards (other than Performance Awards, which will vest as to the “target”
number of shares subject to such performance Awards, except to the extent
alternative acceleration is specifically provided for pursuant to the grant
documents) shall be accelerated in full effective as of the later of (A) the
date of Executive’s Separation from Service or (B) the date of the Change in
Control (provided that payment or settlement of such Stock Awards may be delayed
as provided in the grant documents to the extent required by Section 409A of the
Code). Nothing in this Section 3(a)(iv) shall be construed to limit any more
favorable vesting applicable to Executive’s Stock Awards in the Company’s equity
plan(s) and/or the stock award agreements under which the Stock Awards were
granted. The foregoing provisions are hereby deemed to be a part of each Stock
Award and to supersede any less favorable provision in any agreement or plan
regarding such Stock Award; and            




4




US-DOCS\75068345.1

--------------------------------------------------------------------------------





(v)    Notwithstanding any other provision of this Agreement to the contrary,
any severance benefits payable to Executive under this Agreement shall be
reduced by any severance benefits payable by the Company or an affiliate of the
Company to such individual under any other policy, plan, program, agreement or
arrangement, including, without limitation, any severance agreement between such
individual and any entity.


(b)    Other Terminations. If Executive’s employment is terminated by the
Company without Cause or by Executive for Good Reason more than sixty (60) days
prior to a Change in Control or more than eighteen (18) months following a
Change in Control, or at any time by the Company for Cause, by Executive without
Good Reason, or as a result of Executive’s death or Permanent Disability, the
Company shall not have any other or further obligations to Executive under this
Agreement (including any financial obligations) except that Executive shall be
entitled to receive the Accrued Obligations. The foregoing shall be in addition
to, and not in lieu of, any and all other rights and remedies which may be
available to the Company under the circumstances, whether at law or in equity.


(c)    Release. As a condition to Executive’s receipt of any post-termination
benefits pursuant to Section 3(a) above (other than the Accrued Obligations),
Executive shall execute and not revoke a general release of all claims in favor
of the Company (the “Release”) in the form substantially similar to that
attached hereto as Exhibit A (and any applicable revocation period applicable to
such Release shall have expired) within the sixty (60) day period following the
date of Executive’s Separation from Service.


(d)    Exclusive Remedy. Except as otherwise expressly required by law (e.g.,
COBRA) or as specifically provided herein, all of Executive’s rights to salary,
severance, benefits, bonuses and other amounts hereunder (if any) accruing after
the termination of Executive’s employment shall cease upon such termination. In
the event of a termination of Executive’s employment with the Company, and
except in the event of violation of applicable law by the Company relating to
Executive’s employment or the termination thereof, Executive’s sole remedy shall
be to receive the payments and benefits described in this Section 3 plus any
payments due to Executive under the DTS, Inc. 2016 Executive Retention Bonus
Plan (the “Retention Plan”) and, subject to Section 3(a)(v) above, any payments
due to Executive under the Severance Agreement (defined below).
(e)    No Mitigation. Executive shall not be required to mitigate the amount of
any payment provided for in this Section 3 by seeking other employment or
otherwise, nor shall the amount of any payment or benefit provided for in this
Section 3 be reduced by any compensation earned by Executive as the result of
employment by another employer or self-employment or by retirement benefits;
provided, however, that loans, advances or other amounts owed by Executive to
the Company may be offset by the Company and its affiliates against amounts
payable to Executive under this Section 3.
(f)    Return of the Company’s Property. If Executive’s employment is terminated
for any reason, the Company shall have the right, at its option, to require
Executive to vacate his or her offices prior to or on the effective date of
termination and to cease all activities on the Company’s behalf. Upon the
termination of his or her employment in any manner, as a condition to
Executive’s receipt of any post-termination benefits described in this
Agreement, Executive shall immediately surrender to the Company all lists, books
and records of, or in connection with, the Company’s business, and all other
property belonging to the Company and its affiliates, it being distinctly
understood that all such lists, books and records, and other documents, are the
property of the Company and its affiliates. Executive shall deliver to the
Company a signed statement certifying compliance with this Section 3(f) prior to
the receipt of any post-termination benefits described in this Agreement.
(g)    Best Pay Provision.




5




US-DOCS\75068345.1

--------------------------------------------------------------------------------





                   (i)     If any payment or benefit Executive would receive
under this Agreement, when combined with any other payment or benefit Executive
receives pursuant to the termination of Executive’s employment with the Company
and its affiliates (“Payment”), would (A) constitute a “parachute payment”
within the meaning of Section 280G of the Code, and (B) but for this sentence,
be subject to the excise tax imposed by Section 4999 of the Code (the “Excise
Tax”), then such Payment shall be either (1) the full amount of such Payment or
(2) such lesser amount (with cash payments being reduced before stock option
compensation) as would result in no portion of the Payment being subject to the
Excise Tax, whichever of the foregoing amounts, taking into account the
applicable federal, state and local employment taxes, income taxes, and the
Excise Tax, results in Executive’s receipt, on an after-tax basis, of the
greater amount of the Payment notwithstanding that all or some portion of the
Payment may be subject to the Excise Tax.


(ii)     All determinations required to be made under this Section 3(g),
including whether and to what extent the Payments shall be reduced and the
assumptions to be utilized in arriving at such determination, shall be made by
the nationally recognized certified public accounting firm used by the Company
immediately prior to the effective date of the Change in Control or, if such
firm declines to serve, such other nationally recognized certified public
accounting firm as may be designated by the Company (the “Accounting Firm”).  
The Accounting Firm shall provide detailed supporting calculations both to
Executive and the Company at such time as is requested by the Company.  All fees
and expenses of the Accounting Firm shall be borne solely by the Company.  Any
determination by the Accounting Firm shall be binding upon Executive and the
Company.  For purposes of making the calculations required by this Section 3(g),
the Accounting Firm may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good-faith
interpretations concerning the application of Sections 280G and 4999 of the
Code.


4.Confidentiality and Proprietary Rights. Executive and the Company have
executed the Company’s Confidentiality and Proprietary Rights Agreement, a copy
of which is attached to this Agreement as Exhibit B and incorporated herein by
reference (the “Confidentiality and Proprietary Rights Agreement”). The Company
shall be entitled to cease all severance payments and benefits to Executive in
the event of his or his material breach of this Section 4. Nothing in this
Agreement or in the Confidentiality and Proprietary Rights Agreement shall be
deemed to restrict Executive’s right to communicate directly with, cooperate
with, provide information to, or report possible violations of federal law or
regulation to, any governmental agency or entity in accordance with the
provisions of and rules promulgated under Section 21F of the Securities Exchange
Act of 1934 or Section 806 of the Sarbanes-Oxley Act of 2002, or any other
whistleblower protection provisions of state or federal law or regulation,
including, but not limited to, the U.S. Securities and Exchange Commission, the
U.S. Commodity Futures Trading Commission, or the U.S. Department of Justice.
5.Agreement to Arbitrate. Any dispute, claim or controversy based on, arising
out of or relating to Executive’s employment or this Agreement shall be settled
by final and binding arbitration in San Jose, California, before a single
neutral arbitrator in accordance with the Employment Arbitration Rules and
Procedures (the “Rules”) of Judicial Arbitration and Mediation Services
(“JAMS”), and judgment on the award rendered by the arbitrator may be entered in
any court having jurisdiction. The Rules may be found online at www.jamsadr.com.
Arbitration may be compelled pursuant to the California Arbitration Act (Code of
Civil Procedure §§ 1280 et seq.). If the parties are unable to agree upon an
arbitrator, one shall be appointed by JAMS in accordance with its Rules. Each
party shall pay the fees of its own attorneys, the expenses of its witnesses and
all other expenses connected with presenting its case; provided, however,
Executive and the Company agree that, to the extent permitted by law, the
arbitrator may, in his or her discretion, award reasonable attorneys’ fees to
the prevailing party; provided, further, that the prevailing party shall be
reimbursed for such fees, costs and expenses within forty-five (45) days
following any such award, but in no event later than the last day of the
Executive’s taxable year following the taxable year in which the fees, costs and
expenses were incurred; provided, further, that the parties’ obligations
pursuant to this sentence


6




US-DOCS\75068345.1

--------------------------------------------------------------------------------





shall terminate on the tenth (10th) anniversary of the date of Executive’s
termination of employment; provided, however, that Executive shall retain the
right to file administrative charges with or seek relief through any government
agency of competent jurisdiction, and to participate in any government
investigation, including but not limited to (a) claims for workers’
compensation, state disability insurance or unemployment insurance; (b) claims
for unpaid wages or waiting time penalties brought before the California
Division of Labor Standards Enforcement; provided, however, that any appeal from
an award or from denial of an award of wages and/or waiting time penalties shall
be arbitrated pursuant to the terms of this Agreement; and (c) claims for
administrative relief from the United States Equal Employment Opportunity
Commission and/or the California Department of Fair Employment and Housing (or
any similar agency in any applicable jurisdiction other than California);
provided, further, that Executive shall not be entitled to obtain any monetary
relief through such agencies other than workers’ compensation benefits or
unemployment insurance benefits. Other costs of the arbitration, including the
cost of any record or transcripts of the arbitration, JAMS’ administrative fees,
the fee of the arbitrator, and all other fees and costs, shall be borne by the
Company. This Section 5 is intended to be the exclusive method for resolving any
and all claims by the parties against each other for payment of damages under
this Agreement or relating to Executive’s employment; provided, however, that
neither this Agreement nor the submission to arbitration shall limit the
parties’ right to seek provisional relief, including without limitation
injunctive relief, in any court of competent jurisdiction pursuant to California
Code of Civil Procedure § 1281.8 or any similar statute of an applicable
jurisdiction. Seeking any such relief shall not be deemed to be a waiver of such
party’s right to compel arbitration. Both Executive and the Company expressly
waive their right to a jury trial.


6.At-Will Employment Relationship. Executive’s employment with the Company is
at-will and not for any specified period and may be terminated at any time, with
or without Cause or advance notice, by either Executive or the Company. Any
change to the at-will employment relationship must be by specific, written
agreement signed by Executive and an authorized representative of the Company.
Nothing in this Agreement is intended to or should be construed to contradict,
modify or alter this at-will relationship.
7.General Provisions.
7.1    Successors and Assigns. The rights of the Company under this Agreement
may, without the consent of Executive, be assigned by the Company, in its sole
and unfettered discretion, to any person, firm, corporation or other business
entity which at any time, whether by purchase, merger or otherwise, directly or
indirectly, acquires all or substantially all of the assets or business of the
Company. The Company will require any successor (whether direct or indirect, by
purchase, merger or otherwise) to all or substantially all of the business or
assets of the Company expressly to assume and to agree to perform this Agreement
in the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place; provided, however, that no
such assumption shall relieve the Company of its obligations hereunder;
provided, further, that the failure of any such successor to so assume this
Agreement shall constitute a material breach of this Agreement.  As used in this
Agreement, the “Company” shall mean the Company as hereinbefore defined and any
successor to its business and/or assets as aforesaid which assumes and agrees to
perform this Agreement by operation of law or otherwise. Executive shall not be
entitled to assign any of Executive’s rights or obligations under this
Agreement. This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees.
7.2    Severability. In the event any provision of this Agreement is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.


7




US-DOCS\75068345.1

--------------------------------------------------------------------------------





7.3    Interpretation; Construction. The headings set forth in this Agreement
are for convenience only and shall not be used in interpreting this Agreement.
This Agreement has been drafted by legal counsel representing the Company, but
Executive has participated in the negotiation of its terms. Furthermore,
Executive acknowledges that Executive has had an opportunity to review and
revise the Agreement and have it reviewed by legal counsel, if desired, and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Agreement. Either party’s failure to enforce any
provision of this Agreement shall not in any way be construed as a waiver of any
such provision, or prevent that party thereafter from enforcing each and every
other provision of this Agreement.
7.4    Governing Law and Venue. This Agreement will be governed by and construed
in accordance with the laws of the United States and the State of California
applicable to contracts made and to be performed wholly within such State, and
without regard to the conflicts of laws principles thereof. Any suit brought
hereon shall be brought in the state or federal courts sitting in Santa Clara
County, California, the Parties hereby waiving any claim or defense that such
forum is not convenient or proper. Each party hereby agrees that any such court
shall have in personam jurisdiction over it and consents to service of process
in any manner authorized by California law.
7.5    Notices. Any notice required or permitted by this Agreement shall be in
writing and shall be delivered as follows with notice deemed given as indicated:
(a) by personal delivery when delivered personally; (b) by overnight courier
upon written verification of receipt; (c) by telecopy or facsimile transmission
upon acknowledgment of receipt of electronic transmission; or (d) by certified
or registered mail, return receipt requested, upon verification of receipt.
Notice shall be sent to Executive at the address set forth below and to the
Company at its principal place of business, or such other address as either
party may specify in writing.
7.6    Survival. Sections 1 (“Definitions”), 3 (“Severance”), 4
(“Confidentiality and Proprietary Rights”), 5 (“Agreement to Arbitrate”) and 7
(“General Provisions”) of this Agreement shall survive termination of
Executive’s employment by the Company.
7.7    Entire Agreement. This Agreement and the Confidentiality and Proprietary
Rights Agreement and the Retention Plan incorporated herein by reference
together constitute the entire agreement between the parties in respect of the
subject matter contained herein and therein and supersede all prior or
simultaneous representations, discussions, negotiations, and agreements, whether
written or oral, including, without limitation, any employment agreement or
offer letter executed by the Company and Executive in effect prior to the
Effective Date. This Agreement may be amended or modified only with the written
consent of Executive and an authorized representative of the Company. No oral
waiver, amendment or modification will be effective under any circumstances
whatsoever. Notwithstanding the foregoing or anything herein to the contrary,
although severance provided under the Executive’s Severance Agreement made by
and between the Company and the Executive effective as of December 1, 2016 (the
“Severance Agreement”) may offset severance provided hereunder (as specified in
Section 3(a)(v)), the Severance Agreement is outside the scope of the foregoing
integration provision and shall continue in full force and effect.
7.8    Code Section 409A.
(a)    To the extent applicable, this Agreement shall be interpreted in
accordance with Code Section 409A and Department of Treasury regulations and
other interpretive guidance issued thereunder. Each series of installment
payments made under this Agreement is hereby designated as a series of “separate
payments” within the meaning of Section 409A of the Code.
(b)    If the Executive is a “specified employee” (as defined in Section 409A of
the Code), as determined by the Company in accordance with Section 409A of the
Code, on the date of the


8




US-DOCS\75068345.1

--------------------------------------------------------------------------------





Executive’s Separation from Service, to the extent that the payments or benefits
under this Agreement are subject to Section 409A of the Code and the delayed
payment or distribution of all or any portion of such amounts to which Executive
is entitled under this Agreement is required in order to avoid a prohibited
distribution under Section 409A(a)(2)(B)(i) of the Code, then such portion
deferred pursuant to this Section 7.8(b) shall be paid or distributed to
Executive in a lump sum on the earlier of (i) the date that is six (6)-months
following Executive’s Separation from Service, (ii) the date of Executive’s
death or (iii) the earliest date as is permitted under Section 409A of the Code.
Any remaining payments due under the Agreement shall be paid as otherwise
provided herein.
(c)    Notwithstanding anything to the contrary in this Agreement, in-kind
benefits and reimbursements provided under this Agreement during any tax year of
Executive shall not affect in-kind benefits or reimbursements to be provided in
any other tax year of Executive and are not subject to liquidation or exchange
for another benefit. Notwithstanding anything to the contrary in this Agreement,
reimbursement requests must be timely submitted by Executive and, if timely
submitted, reimbursement payments shall be made to Executive as soon as
administratively practicable following such submission, but in no event later
than the last day of Executive’s taxable year following the taxable year in
which the expense was incurred. In no event shall Executive be entitled to any
reimbursement payments after the last day of Executive’s taxable year following
the taxable year in which the expense was incurred. This section shall only
apply to in-kind benefits and reimbursements that would result in taxable
compensation income to Executive.
                  7.9    Consultation with Legal and Financial Advisors. By
executing this Agreement, Executive acknowledges that this Agreement confers
significant legal rights, and may also involve the waiver of rights under other
agreements; that the Company has encouraged Executive to consult with
Executive’s personal legal and financial advisors; and that Executive has had
adequate time to consult with Executive’s advisors before executing this
Agreement.


7.10    Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instrument.
(Signature Page Follows)
    


9




US-DOCS\75068345.1

--------------------------------------------------------------------------------





THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.
DTS, INC.




Dated:         December 19, 2016        By:    /s/ Kris Graves            
Name:     Kris Graves    
Title: Chief Human Resources Officer






EXECUTIVE




Dated:         December 19, 2016            /s/ Geir Skaaden                
                        
Print Name:     Geir Skaaden             


Address:                     


                        





EXHIBIT A


GENERAL RELEASE OF CLAIMS


[The language in this Release may change based on legal developments and
evolving best practices; provided, however, that no new post-termination
covenants shall be imposed on Executive; this form is provided as an example of
what will be included in the final Release document. The Parties expressly agree
that, notwithstanding anything to the contrary in the DTS, Inc. 2016 Executive
Retention Bonus Plan, this Release will also apply in the event a release must
be delivered by Executive under the DTS, Inc. 2016 Executive Retention Bonus
Plan, if applicable.]
This General Release of Claims (“Release”) is entered into as of this _____ day
of ________, ____, between ___________ (“Executive”), and DTS, Inc., a Delaware
corporation (the “Company”) (collectively referred to herein as the “Parties”).
WHEREAS, Executive and the Company are parties to that certain Change in Control
Severance Agreement dated as of December 1, 2016 (the “Agreement”);
WHEREAS, the Parties agree that Executive is entitled to certain severance
benefits under the Agreement, subject to Executive’s execution of this Release;
and
WHEREAS, the Company and Executive now wish to fully and finally to resolve all
matters between them.
NOW, THEREFORE, in consideration of, and subject to, the severance benefits
payable to Executive pursuant to the Agreement, the adequacy of which is hereby
acknowledged by Executive, and which Executive acknowledges that he or she would
not otherwise be entitled to receive, Executive and the Company hereby agree as
follows:
1.    General Release of Claims by Executive.
(a)    Executive, on behalf of himself or herself and his or her executors,
heirs, administrators, representatives and assigns, hereby agrees to release and
forever discharge the Company and all predecessors, successors and their
respective parent corporations, affiliates, related, and/or subsidiary entities,
and all of their past and present investors, directors, shareholders, officers,
general or limited partners, employees, attorneys, agents and representatives,
and the employee benefit plans in which Executive is or has been a participant
by virtue of his or her employment with or service to the Company (collectively,
the “Company Releasees”), from any and all claims, debts, demands, accounts,
judgments, rights, causes of action, equitable relief, damages, costs, charges,
complaints, obligations, promises, agreements, controversies, suits, expenses,
compensation, responsibility and liability of every kind and character
whatsoever (including attorneys’ fees and costs), whether in law or equity,
known or unknown, asserted or unasserted, suspected or unsuspected
(collectively, “Claims”), which Executive has or may have had against such
entities based on any events or circumstances arising or occurring on or prior
to the date hereof or on or prior to the date hereof, arising directly or
indirectly out of, relating to, or in any other way involving in any manner
whatsoever Executive’s employment by or service to the Company or the
termination thereof, including any and all claims arising under federal, state,
or local laws relating to employment, including without limitation claims of
wrongful discharge, breach of express or implied contract, fraud,
misrepresentation, defamation, or liability in tort, and claims of any kind that
may be brought in any court or administrative agency including, without
limitation, claims under Title VII of the Civil Rights Act of 1964, as amended,
42 U.S.C. Section 2000, et seq.; the Americans with Disabilities Act, as
amended, 42 U.S.C. § 12101 et seq.; the Rehabilitation Act of 1973, as amended,
29 U.S.C. § 701 et seq.; the Civil Rights Act of 1866, and the Civil Rights Act
of 1991; 42 U.S.C. Section 1981, et seq.; the Age Discrimination in Employment
Act, as amended, 29 U.S.C. Section 621, et seq. (the “ADEA”); the Equal Pay Act,
as amended, 29 U.S.C. Section 206(d); regulations of the Office of Federal
Contract Compliance, 41 C.F.R. Section 60, et seq.; the Family and Medical Leave
Act, as amended, 29 U.S.C. § 2601 et seq.; the Fair Labor Standards Act of 1938,
as amended, 29 U.S.C. § 201 et seq.; the Employee Retirement Income Security
Act, as amended, 29 U.S.C. § 1001 et seq.; and the California Fair Employment
and Housing Act, California Government Code Section 12940, et seq.
Notwithstanding the generality of the foregoing, Executive does not release the
following claims:
(i)    Claims for unemployment compensation or any state disability insurance
benefits pursuant to the terms of applicable state law;
(ii)    Claims for workers’ compensation insurance benefits under the terms of
any worker’s compensation insurance policy or fund of the Company;
(iii)    Claims pursuant to the terms and conditions of the federal law known as
COBRA;
(iv)    Claims for indemnity under the bylaws of the Company, as provided for by
California law or under any applicable insurance policy or indemnification
agreement with respect to Executive’s liability as an employee, director or
officer of the Company;
(v)    Claims based on any right Executive may have to enforce the Company’s
executory obligations under the Agreement (including, for the avoidance of
doubt, Claims to enforce the Company’s obligations to pay or provide payments
and benefits that are contingent on the effectiveness of this Release); and
(vi)    Claims Executive may have to vested or earned compensation and benefits.
(b)    EXECUTIVE ACKNOWLEDGES THAT HE OR SHE HAS BEEN ADVISED OF AND IS FAMILIAR
WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION 1542, WHICH PROVIDES AS
FOLLOWS:
“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”
BEING AWARE OF SAID CODE SECTION, EXECUTIVE HEREBY EXPRESSLY WAIVES ANY RIGHTS
HE OR SHE MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES OR COMMON LAW
PRINCIPLES OF SIMILAR EFFECT.
(c)     Executive acknowledges that this Release was presented to him or her on
the date indicated above and that Executive is entitled to have twenty-one (21)
days’ time in which to consider it. Executive further acknowledges that the
Company has advised him or her that he or she is waiving his or her rights under
the ADEA, and that Executive should consult with an attorney of his or her
choice before signing this Release, and Executive has had sufficient time to
consider the terms of this Release. Executive represents and acknowledges that
if Executive executes this Release before twenty-one (21) days have elapsed,
Executive does so knowingly, voluntarily, and upon the advice and with the
approval of Executive’s legal counsel (if any), and that Executive voluntarily
waives any remaining consideration period.
(d)     Executive understands that after executing this Release, Executive has
the right to revoke it within seven (7) days after his or her execution of it.
Executive understands that this Release will not become effective and
enforceable unless the seven (7) day revocation period passes and Executive does
not revoke the Release in writing. Executive understands that this Release may
not be revoked after the seven (7) day revocation period has passed. Executive
also understands that any revocation of this Release must be made in writing and
delivered to the Company at its principal place of business within the seven (7)
day period.
(e)     Executive understands that this Release shall become effective,
irrevocable, and binding upon Executive on the eighth (8th) day after his or her
execution of it, so long as Executive has not revoked it within the time period
and in the manner specified in clause (d) above. Executive further understands
that Executive will not be given any severance benefits under the Agreement
unless this Release is effective on or before the date that is sixty (60) days
following the date of Executive’s Separation from Service (as defined in the
Agreement).
(f)    Nothing in this Release shall be deemed to restrict Executive’s right to
communicate directly with, cooperate with, provide information to, or report
possible violations of federal law or regulation to, any governmental agency or
entity in accordance with the provisions of and rules promulgated under Section
21F of the Securities Exchange Act of 1934 or Section 806 of the Sarbanes-Oxley
Act of 2002, or any other whistleblower protection provisions of state or
federal law or regulation, including, but not limited to, the U.S. Securities
and Exchange Commission, the U.S. Commodity Futures Trading Commission, or the
U.S. Department of Justice.
2.    No Assignment. Executive represents and warrants to the Company Releasees
that there has been no assignment or other transfer of any interest in any Claim
that Executive may have against the Company Releasees. Executive agrees to
indemnify and hold harmless the Company Releasees from any liability, claims,
demands, damages, costs, expenses and attorneys’ fees incurred as a result of
any such assignment or transfer from Executive.
3.    Severability. In the event any provision of this Release is found to be
unenforceable by an arbitrator or court of competent jurisdiction, such
provision shall be deemed modified to the extent necessary to allow
enforceability of the provision as so limited, it being intended that the
parties shall receive the benefit contemplated herein to the fullest extent
permitted by law. If a deemed modification is not satisfactory in the judgment
of such arbitrator or court, the unenforceable provision shall be deemed
deleted, and the validity and enforceability of the remaining provisions shall
not be affected thereby.
4.    Interpretation; Construction. The headings set forth in this Release are
for convenience only and shall not be used in interpreting this Agreement. This
Release has been drafted by legal counsel representing the Company, but
Executive has participated in the negotiation of its terms. Furthermore,
Executive acknowledges that Executive has had an opportunity to review and
revise the Release and have it reviewed by legal counsel, if desired, and,
therefore, the normal rule of construction to the effect that any ambiguities
are to be resolved against the drafting party shall not be employed in the
interpretation of this Release. Either party’s failure to enforce any provision
of this Release shall not in any way be construed as a waiver of any such
provision, or prevent that party thereafter from enforcing each and every other
provision of this Release.
5.    Governing Law and Venue. This Release will be governed by and construed in
accordance with the laws of the United States of America and the State of
California applicable to contracts made and to be performed wholly within such
State, and without regard to the conflicts of laws principles thereof. Any suit
brought hereon shall be brought in the state or federal courts sitting in Santa
Clara County, California, the Parties hereby waiving any claim or defense that
such forum is not convenient or proper. Each party hereby agrees that any such
court shall have in personam jurisdiction over it and consents to service of
process in any manner authorized by California law.
6.    Entire Agreement. This Release and the Agreement constitute the entire
agreement of the Parties in respect of the subject matter contained herein and
therein and supersede all prior or simultaneous representations, discussions,
negotiations and agreements, whether written or oral. This Release may be
amended or modified only with the written consent of Executive and an authorized
representative of the Company. No oral waiver, amendment or modification will be
effective under any circumstances whatsoever.
7.    Counterparts. This Release may be executed in multiple counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
(Signature Page Follows)







IN WITNESS WHEREOF, and intending to be legally bound, the Parties have executed
the foregoing Release as of the date first written above.


EXECUTIVE                        DTS, INC.
            
By:                         
Print Name:                         Print Name:                     
Title:                         




















EXHIBIT B
CONFIDENTIALITY AND PROPRIETARY RIGHTS AGREEMENT


[Attached]










10




US-DOCS\75068345.1